 

EXHIBIT 10.1

 



 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

FOR

KENNETH BERNSTEIN

 

 

 

 

TABLE OF CONTENTS

 

 

 

    Page       1. Employment 1       2. Employment Period 1       3.
Services/Place of Employment 2       4. Compensation and Benefits 2       5.
Termination of Employment and Change in Control 4       6. Compensation Upon
Termination of Employment By the Company for Cause or By Executive Without Good
Reason 5       7. Compensation Upon Termination of Employment Upon Death or
Disability 6       8. Compensation Upon Termination of Employment By the Company
Without Cause or By Executive for Good Reason 7       9. Change in Control 8    
  10. Mitigation/Effect on Employee Benefit Plans and Programs 9       11.
Confidential Information 10       12. Return of Documents 10       13.
Non-compete and Non-solicit 10       14. Remedies 11       15.
Indemnification/Legal Fees 12       16. Successors and Assigns 12       17.
Timing of and No Duplication of Payments 13       18. Modification or Waiver 13
      19. Notices 13       20. Governing Law 14       21. Severability 14      
22. Legal Representation 14       23. Counterparts 14       24. Headings 14    
  25. Entire Agreement 14       26. Survival of Agreements 14       27. Prior
Agreements 14       28. Section 409A. 15

 

i

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
as of March 31, 2014 (the “Effective Date”), by and among Kenneth Bernstein, an
individual residing in the State of New York (“Executive”), and Acadia Realty
Trust, a Maryland real estate investment trust with offices at 1311 Mamaroneck
Avenue, Suite 260, White Plains, New York 10605 (the “Trust”), and Acadia Realty
Limited Partnership, a Delaware limited partnership with offices at 1311
Mamaroneck Avenue, White Plains, New York 10605 (the “Partnership” and together
with the Trust, the “Company”).

 

RECITALS

 

WHEREAS, the Trust and Executive are currently parties to an Employment
Agreement dated as of October 3, 1998, which was amended by a First Amendment
dated as of January 1, 2001, a Second Amendment dated as of January 1, 2004, a
Third Amendment dated as of January 1, 2006, a Fourth Amendment dated
January 19, 2007, a Fifth Amendment dated August 5, 2008, a Sixth Amendment
dated March 7, 2011 and a Seventh Amendment dated as of April 19, 2011 (the
“Prior Agreement”).

 

WHEREAS, the Trust and Executive desire to amend and restate the Prior Agreement
in its entirety as set forth in this Agreement and to add the Partnership as a
party to the Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.            Employment. The Company hereby agrees to continue to employ
Executive, and Executive hereby agrees to accept such continued employment upon
the terms and conditions set forth in this Agreement.

 

2.            Employment Period. 

 

(a)          Except as otherwise provided in this Agreement to the contrary, the
terms and conditions of this Agreement shall be and remain in effect during the
period of employment (the “Employment Period”) established under this
Paragraph 2. The Employment Period shall be for a minimum term of three (3)
years commencing on the Effective Date and ending on the third anniversary
thereof. Upon the third anniversary of the Effective Date and each anniversary
thereafter, the Employment Period shall automatically be renewed and extended
for an additional one-year period until either (i) terminated by the Company
pursuant to a written notice given to Executive in accordance with Paragraph 19
at least six (6) months prior to the effective date of such termination (the
“Six Month Notice of Non-Renewal”), or (ii) Executive’s employment otherwise
terminates hereunder; it being understood, however, that in no event shall any
Six Month Notice of Non-Renewal be effective prior to the final day of the
Employment Period.

 

(b)          Notwithstanding anything contained herein to the contrary,
Executive’s employment with the Company may be terminated by the Company or
Executive during the Employment Period other than as provided in
sub-paragraph 2(a) hereof, subject to the terms and conditions of this
Agreement.

 

 

 

 

3.            Services/Place of Employment. 

 

(a)          Services. During the Employment Period, Executive shall hold the
positions of President and Chief Executive Officer of the Trust and also serve
as a member of the Board. Executive shall devote his reasonable best efforts and
such business time, skill and attention to the business of the Company (other
than absences due to vacation, illness, disability or approved leave of absence)
as in the reasonable business judgment of Executive is necessary to perform such
duties as are customarily performed by similar executive officers and as may be
more specifically enumerated from time to time by the Board or Compensation
Committee of the Board (the “Compensation Committee”); provided, however, that
the foregoing is not intended to (x) preclude Executive from (i) owning and
managing personal investments, including real estate investments, subject to the
restrictions set forth in Paragraph 13 hereof or (ii) engaging in charitable
activities and community affairs or (iii) serving on boards of directors listed
in Schedule A, or (y) restrict or otherwise limit Executive from conducting real
estate development, acquisition or management activities with respect to those
properties described in Schedule A, attached hereto (the “Excluded Properties”),
provided that the performance of the activities referred to in the preceding
clauses (x) and (y) does not, in the reasonable business judgment of Executive,
prevent Executive from devoting sufficient business time to the Company to carry
out Executive’s duties as President, Chief Executive Officer and member of the
Board.

 

(b)          Place of Employment. The principal place of employment of Executive
shall be at the Company’s executive offices in White Plains, New York.

 

4.            Compensation and Benefits. 

 

(a)          Salary. During the Employment Period, the Company shall pay
Executive a minimum annual base salary in the amount of $568,500 (the “Annual
Base Salary”) payable in accordance with the Company’s regular payroll
practices. Executive’s Annual Base Salary shall be reviewed annually in
accordance with the policy of the Company from time to time and may be subject
to upward adjustment based upon, among other things, Executive’s performance, as
determined in the sole discretion of the Compensation Committee. In no event
shall Executive’s Annual Base Salary in effect at a particular time be reduced
without his prior written consent.

 

(b)          Incentive Compensation/Bonuses. Following the end of each calendar
year during the Employment Period (each such calendar year being referred to
herein as an “Incentive Bonus Period”), Executive shall be considered for an
incentive bonus (the “Incentive Bonus”) based upon Executive’s performance and
the financial and operating results of the Company for such Incentive Bonus
Period, which bonus shall be payable in such amount and at such time as the
Compensation Committee shall recommend and the full Board (excluding Executive)
shall determine, it being understood, however, that the Compensation Committee
and the Board shall be guided by some of the following factors: (i) achieving
stated goals of the Company; (ii) total return to shareholders; (iii) achieving
FFO goals; and (iv) other similar measures of Executive’s performance. The
Incentive Bonus may include both cash, restricted shares or units of partnership
interest (“LTIP Units”) in the Partnership, and options to purchase common
shares of beneficial interest, $0.001 par value of the Trust (“Common Shares”),
as the Compensation Committee shall recommend and the full Board (excluding
Executive) shall approve, in their sole discretion. Any such options shall be
issued at the fair market value of the Common Shares and on other such terms as
the Compensation Committee shall determine. The Incentive Bonus shall be paid no
later than March 15 of the calendar year following the end of each calendar year
during the Employment Period.

 

2

 

 

(c)          Taxes and Withholding. The Company shall have the right to deduct
and withhold from all compensation all social security and other federal, state
and local taxes and charges which currently are or which hereafter may be
required by law to be so deducted and withheld.

 

(d)          Additional Benefits. In addition to the compensation specified
above and other benefits provided pursuant to this Paragraph 4, Executive shall
be entitled to the following benefits:

 

(i)          participation in the Trust’s Share Incentive Plans, the 401(k)
Savings and Retirement Plan (subject to statutory rules and maximum
contributions and non-discrimination requirements applicable to 401(k) plans)
and such other benefit plans and programs, including but not limited to
restricted stock, phantom stock and/or unit awards and any other incentive
compensation plans or programs (whether or not employee benefit plans or
programs), as maintained by the Company from time to time and made generally
available to executives of the Company with such participation to be consistent
with reasonable Company’s guidelines;

 

(ii)         participation in any health insurance, disability insurance, paid
vacation, group life insurance or other welfare benefit program made generally
available to executives of the Company; and

 

(iii)        reimbursement for reasonable business expenses incurred by
Executive in furtherance of the interests of the Company. In no event shall any
required reimbursement be paid to Executive later than the end of the calendar
year following the year in which the expense was incurred.

 

(iv)        As further consideration for Executive agreeing to continue his
employment and entering into this Agreement upon the terms set forth herein,
including, without limitation, the terms relating to non-competition and
non-solicitation set forth in Paragraph 13 below, subject to approval of the
Compensation Committee, the Company will issue to Executive an award of full
value shares (either restricted stock or LTIP Units) with an aggregate fair
value of $3,000,000 at the time of grant (the “Equity Award”) based on the fair
market value of the Common Shares at the time of grant. The Equity Award shall
be evidenced by an award agreement which shall include, without limitation, the
following provision: vesting in equal installments over a five (5)-year period
on each of the first, second, third, fourth and fifth anniversaries of the grant
date, subject to the continued employment of Executive with the Company.

 

In no event shall any required reimbursement be paid to Executive later than the
end of the calendar year following the year in which the expense was incurred.

 

3

 

 

5.            Termination of Employment and Change in Control. 

 

(a)          Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

 

(i)          Cause. The Company shall have the right to terminate Executive’s
employment for Cause. “Cause” means Executive has: (A) deliberately made a
misrepresentation in connection with, or willfully failed to cooperate with, a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
willfully destroyed or failed to preserve documents or other materials known to
be relevant to such investigation or the willfully induced others to fail to
cooperate or to produce documents or other materials; (B) failed to perform his
duties hereunder (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness) which failure continues for a
period of three (3) business days after written demand for corrective action is
delivered by the Company specifically identifying the manner in which the
Company believes Executive has not performed his duties; (C) engaged in conduct
constituting a material act of willful misconduct in connection with the
performance of his duties, including, without limitation, misappropriation of
funds or property of the Company other than the occasional customary and de
minimis use of property for personal purposes; (D) materially violated a policy
of the Company, including but not limited to a policy set forth in the Company
Employee Handbook; (E) disparaged the Company, its officers, trustees, employees
or partners; (F) solicited any existing employee of the Company above the level
of an administrative assistant to work at another company; or (G) committed a
felony or misdemeanor involving moral turpitude, deceit, dishonesty or fraud.

 

(ii)         Death. Executive’s employment hereunder shall terminate upon his
death.

 

(iii)        Disability. The Company shall have the right to terminate
Executive’s employment due to “Disability” in the event that there is a
determination by the Company, upon the advice of an independent qualified
physician, reasonably acceptable to Executive, that Executive has become
physically or mentally incapable of performing his duties under this Agreement
and such disability has disabled Executive for a cumulative period of one
hundred eighty (180) days within a twelve (12) month period.

 

(iv)        Good Reason. Executive shall have the right to terminate employment
for “Good Reason” upon the satisfaction of the following requirements: (i)
notifying the Company of Good Reason within ninety (90) days of the initial
existence of the Good Reason, (ii) providing the Company with at least thirty
(30) days to correct such Good Reason, and (iii) upon the Company’s failure to
take such corrective action within the thirty (30)-day period, giving the
Company a Notice of Termination for Good Reason within sixty (60) days
thereafter, with such Good Reason termination to be effective immediately upon
delivery of the same to the Company. For purposes of this Agreement, “Good
Reason” means any of the following without Executive’s written consent: (A) a
material, adverse reduction in Executive’s duties, responsibilities or
authority; (B) a ten percent or more reduction in Executive’s total compensation
opportunity; (C) a material relocation of Executive’s office requiring Executive
to increase his commuting time by more than one (1) hour; (D) a material breach
of this Agreement that results from the Company’s failure to provide benefits
comparable to those provided Executive on the Effective Date, other than any
such failure which affects all comparable situated officers; or (E) any other
material breach of this Agreement by the Company.

 

4

 

 

(v)         Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause subject to the terms and
conditions of this Agreement.

 

(vi)        Without Good Reason. Executive shall have the right to terminate his
employment hereunder without Good Reason subject to the terms and conditions of
this Agreement.

 

(vii)       Change in Control. Executive shall have the right to terminate his
employment hereunder on or within twelve (12) months following a Change in
Control for Good Reason. For purposes of this Agreement, “Change in Control”
shall have the same meaning as set forth in the Trust’s Amended and Restated
2006 Share Incentive Plan.

 

(b)          Notice of Termination. Any termination of Executive’s employment by
the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated. In the event of the termination of Executive’s
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

 

6.            Compensation Upon Termination of Employment By the Company for
Cause or By Executive Without Good Reason. In the event the Company terminates
Executive’s employment for Cause or Executive terminates his employment without
Good Reason, the Company shall pay Executive any unpaid Annual Base Salary at
the rate then in effect accrued through and including the date of termination
and accrued vacation (“Accrued Benefits”). In addition, in such event, Executive
shall be entitled to exercise any options which, as of the date of termination,
have vested and are exercisable in accordance with the terms of the applicable
option grant agreement or plan.

 

Except for any rights which Executive may have to Accrued Benefits through and
including the date of termination, vested options and vested equity awards, the
Company shall have no further obligations hereunder following such termination.
The Accrued Benefits shall be payable in full immediately upon such termination.

 

5

 

 

7.            Compensation Upon Termination of Employment Upon Death or
Disability. In the event of termination of Executive’s employment as a result of
either Executive’s death or Disability, the Company shall pay to Executive, his
estate or his personal representative the following:

 

(i)          any Accrued Benefits through and including the date of termination;
plus

 

(ii)         an amount equal to three (3) times Executive’s Annual Base Salary
at the rate then in effect; plus

 

(iii)        an additional amount computed at an annualized rate equal to the
average of the cash Incentive Bonuses awarded to Executive for each of the last
two (2) calendar years immediately preceding the year in which Executive’s
employment is terminated, pro-rated for the period beginning on the first day of
the calendar year in which Executive is terminated and ending on the date of
termination (“Unpaid Accrued Bonus”); plus

 

(iv)        a further amount equal to three (3) times the average of the total
cash value of the bonuses (whether awarded as cash Incentive Bonuses or in
restricted stock, the latter to be calculated as of the date of the award)
awarded to the Executive for each of the last two (2) calendar years immediately
preceding the year in which the Executive’s employment is terminated; plus

 

(v)         reimbursement of expenses incurred prior to date of termination
(“Expense Reimbursement”). In no event shall any reimbursement be paid to
Executive later than the end of the calendar year following the calendar year in
which the expense was incurred.

 

Subject to any delay in payment required by Section 28 of this Agreement and in
the event of termination of employment due to Disability, subject to Executive
signing a separation agreement containing a general release of claims and
non-disparagement provisions in favor of the Company and related persons and
entities in a form and manner satisfactory to the Company (the “Release”) and
the Release becoming irrevocable, all within thirty (30) days of the date of
termination, the aforesaid amounts shall be payable in cash as a lump-sum
payment within thirty (30) days of termination of Executive’s employment for
reasons described in this Section 7, provided that if the thirty (30) day period
begins in one calendar year and ends in a second calendar year, the payment
shall be made in the second calendar year, but in no event later than March 15
of the second calendar year. In the event of termination of employment due to
Disability, Executive shall also receive continuation of health coverage for two
(2) years following the date of termination on the same basis as health coverage
is provided by the Company for active employees and as may be amended from time
to time (“Medical Continuation”).

 

6

 

 

In addition, all (A) incentive compensation payments or programs of any nature
whether stock based or otherwise that are subject to a vesting schedule,
including ,without limitation, restricted stock, phantom stock and LTIP Units
granted to Executive (“Incentive Compensation”) shall immediately vest as of the
date of such termination (“Vested Incentive Compensation”) and (B) options
granted to Executive shall immediately vest as of the date of such termination
(the “Vested Options”) and Executive shall be entitled at the option of
Executive, his estate or his personal representative, within one (1) year of the
date of such termination (but not later than the date on which each such option
term would have expired in the absence of such termination of employment), to
exercise any options which have vested (including, without limitation, by
acceleration in accordance with the terms of this Agreement, the applicable
option grant agreement or plan) and are exercisable in accordance with the terms
of the applicable option grant agreement or plan and/or any other methods or
procedures for exercise applicable to optionees. In the event of a conflict
between any option grant agreement or plan and this Agreement, the terms of this
Agreement shall control.

 

Except for any rights which Executive may have to all of the above including
Accrued Benefits and Unpaid Accrued Bonus, Severance Salary, Vested Incentive
Compensation, Vested Options, Expense Reimbursement, and in the event of a
termination of employment due to Disability, Medical Continuation, the Company
shall have no further obligations hereunder following such termination.

 

8.            Compensation Upon Termination of Employment By the Company Without
Cause or By Executive for Good Reason. In the event the Company terminates
Executive’s employment for any reason other than Cause (including termination
pursuant to a Six Month Notice of Non-Renewal given and made effective in
accordance with sub-paragraph 2(a) hereof), or Executive terminates his
employment for Good Reason, subject to Executive signing the Release and the
Release becoming irrevocable, all within thirty (30) days of the date of
termination, the Company shall pay to Executive and Executive shall be entitled
to receive the sum total of (A) Accrued Benefits and Unpaid Accrued Bonus,
(B) an amount equal to three (3) times Executive’s Annual Base Salary at the
rate then in effect, and (C) an amount equal to three (3) times the average of
the total cash value of the bonuses (whether awarded as cash Incentive Bonuses
or in restricted stock, the latter to be calculated as of the date of the award)
awarded to Executive for each of the last two (2) calendar years immediately
preceding the year in which Executive’s employment is terminated. Subject to any
delay in payment required by Section 28 of this Agreement, the aforesaid amounts
shall be payable in cash as a lump-sum payment within thirty (30) days of
termination of Executive’s employment for reasons described in this Section 8,
provided that if the thirty (30) day period begins in one calendar year and ends
in a second calendar year, the payment shall be made in the second calendar year
but in no event later than March 15 of the second calendar year.

 

In addition, Executive shall receive Medical Continuation for two (2) years
following the date of termination. Executive shall also be entitled to receive
Vested Incentive Compensation, Vested Options exercisable pursuant to the Vested
Option Exercise Election and Expense Reimbursement. Executive understands that
any options exercised more than ninety (90) days following the date of his
termination of employment which were granted as incentive stock options shall
automatically be converted into non-qualified options.

 

7

 

 

Except as provided above, the Company shall have no further obligations
hereunder following such termination. The parties both agree that the agreement
to make these payments was consideration and an inducement to obtain Executive’s
consent to enter into this Agreement. The payments are not a penalty and neither
party will claim them to be a penalty. Rather, the payments represent a fair
approximation of reasonable amounts due to Executive for the Employment Period.

 

9.            Change in Control. 

 

(a)          Options and Incentive Compensation. Any Incentive Compensation and
options granted to Executive that have not vested as of the date of a Change in
Control shall immediately vest upon the date of the Change in Control. Neither
the occurrence of a Change in Control, nor the vesting in any options as a
result thereof shall require Executive to exercise any options. In the event of
a conflict between any Incentive Compensation grant agreement or program or any
option grant agreement or plan and this Agreement, the terms of this Agreement
shall control.

 

(b)          Upon Termination. In the event Executive terminates his employment
on or within twelve (12) months following a Change in Control for Good Reason or
the Company terminates his employment without Cause, the Company shall pay to
Executive, and Executive shall be entitled to, all the payments and rights
Executive would have had if Executive had terminated his employment with Good
Reason as set forth in Paragraph 8, subject to Executive signing the Release and
the Release becoming irrevocable, all within thirty (30) days of the date of
termination.

 

(c)          Additional Limitation.

 

(i)          Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) and the applicable regulations
thereunder (the “Severance Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, the following provisions shall apply:

 

(A)         If the Severance Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the federal, state, and local income and employment taxes
payable by Executive on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Executive shall be entitled to the full benefits payable under this Agreement.

 

(B)         If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code; (2)
cash payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

 

8

 

 

(ii)         For the purposes of this Section 9(c), “Threshold Amount” shall
mean three (3) times Executive’s “base amount” within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder less one
dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by Section
4999 of the Code, and any interest or penalties incurred by Executive with
respect to such excise tax.

 

The determination as to which of the alternative provisions of Section 9(c)(i)
shall apply to Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 9(c)(i)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the date of termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Any determination by the Accounting Firm shall be
binding upon Company and Executive.

 

10.          Mitigation/Effect on Employee Benefit Plans and Programs. 

 

(a)          Mitigation. Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise, and there
shall be no offset against amounts due Executive under this Agreement on account
of subsequent employment. Amounts owed to Executive under this Agreement shall
not be offset by any claims the Company may have against Executive and such
payment shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense, or other right which the
Company may have against Executive or others.

 

(b)          Effect on Employee Benefit Programs. The termination of Executive’s
employment hereunder, whether by the Company or Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company’s
(i) welfare benefit plans including, without limitation, Medical Continuation as
provided for herein and health coverage thereafter but only to the extent
required by law, and on the same basis applicable to other employees and
(ii) 401(k) Plan but only to the extent required by law and pursuant to the
terms of the 401(k) Plan.

 

9

 

 

11.          Confidential Information. 

 

(a)          Executive understands and acknowledges that during his employment
with the Company, he will be exposed to Confidential Information (as defined
below), all of which is proprietary and which will rightfully belong to the
Company. Executive shall hold in a fiduciary capacity for the benefit of the
Company such Confidential Information obtained by Executive during his
employment with the Company and shall not, directly or indirectly, at any time,
either during or after his employment with the Company, without the Company’s
prior written consent, use any of such Confidential Information or disclose any
of such Confidential Information to any individual or entity other than the
Company or its employees, attorneys, accountants, financial advisors,
consultants, or investment bankers except as required in the performance of his
duties for the Company or as otherwise required by law. Executive shall take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

 

(b)          The term “Confidential Information” shall mean any information not
generally known in the relevant trade or industry or otherwise not generally
available to the public, which was obtained from the Company or its predecessors
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Executive on behalf
of the Company or its predecessors. For purposes of this Paragraph 11, the
Company shall be deemed to include any entity which is controlled, directly or
indirectly, by either the Trust or the Partnership and any entity of which a
majority of the economic interest is owned, directly or indirectly, by either
the Trust or the Partnership.

 

12.          Return of Documents. Except for such items, which are of a personal
nature to Executive (e.g., daily business planner), all writings, records, and
other documents and things containing any Confidential Information shall be the
exclusive property of the Company, shall not be copied, summarized, extracted
from, or removed from the premises of the Company, except in pursuit of the
business of the Company and at the direction of the Company, and shall be
delivered to the Company, without retaining any copies, upon the termination of
Executive’s employment or at any time as requested by the Company.

 

13.          Non-compete and Non-solicit. 

 

(a)          Executive agrees that without the prior written consent of a
majority of the disinterested trustees of the Trust, obtained in accordance with
the terms and procedures of the Declaration of Trust and Bylaws of the Trust and
the Agreement of Limited Partnership of the Partnership and in accordance with
applicable law, and except as provided in sub-paragraph 13(b), Executive shall
not at any time during the Noncompetition Period (as hereinafter defined) engage
in any way, directly or indirectly, in the Competitive Real Estate Business (as
hereinafter defined), except in his capacity as an employee, trustee or
director, officer or shareholder of the Trust or the Partnership. For purposes
of this Paragraph 13, the term Competitive Real Estate Business shall mean the
acquisition and ownership of shopping centers located in high barrier to entry,
supply constrained markets and urban street retail investments in the first tier
cities in the Eastern United States including Chicago. The “Noncompetition
Period” shall be the period commencing on the Effective Date and ending on the
date of Executive’s termination of employment with the Company; provided,
however, in the event Executive terminates his employment without Good Reason
prior to a Change of Control, the Noncompetition Period shall end on the date
that is 15 months following the date of Executive’s termination of employment.

 

10

 

 

(b)          Nothing contained in this Paragraph 13 shall preclude Executive
from:

 

(i)          acquiring, whether by gift or otherwise, any property in the
Competitive Real Estate Business or any interest therein from another member of
Executive’s family or from any entity controlled thereby, provided, that if the
acquisition of such property or interest would violate the foregoing limitations
of this Paragraph 13, Executive shall offer to sell such property or interest to
the Company at its fair market value (to be mutually agreed upon by the Company,
as approved by the disinterested trustees, and Executive); or

 

(ii)         engaging in business activities in the Competitive Real Estate
Business, or otherwise, of a passive nature (i.e., with no participation in a
capacity as a general partner, or as a control person of a general partner, or
the functional equivalent thereof); or

 

(iii)        continuing to engage in those activities in which Executive
currently is engaged with respect to the assets described in Schedule A attached
hereto.

 

(c)          Executive agrees that without the prior written consent of a
majority of the disinterested trustees of the Trust, obtained in accordance with
the terms and procedures of the Declaration of Trust and Bylaws of the Trust and
Agreement of Limited Partnership of the Partnership and in accordance with
applicable law, Executive shall not at any time during the Nonsolicitation
Period (as hereinafter defined) (i) interfere with, disrupt, or attempt to
disrupt, the relationship, contractual or otherwise, between the Company and its
affiliates and any tenant, supplier or contractor or (ii) employ, recruit or
otherwise solicit, induce or influence any person to leave the employment of the
Company and its affiliates, either for himself, or for any other entity. The
“Nonsolicitation Period” shall be the period commencing on the Effective Date
and ending on the date of Executive’s termination of employment with the
Company; provided, however, in the event Executive terminates his employment
without Good Reason or is terminated by the Company with Cause, the
Nonsolicitation Period shall end on the date that is 15 months following the
date of Executive’s termination of employment.

 

14.          Remedies. 

 

(a)          The parties hereto agree that the Company would suffer irreparable
harm from a breach by Executive of any of the covenants or agreements contained
in Paragraph 11, 12 or 13 of this Agreement. Therefore, in the event of the
actual or threatened breach by Executive of any of the provisions of
Paragraph 11, 12 or 13 of this Agreement, the Company may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violation of the
provisions thereof.

 

(b)          If the period of time, the area specified or the scope of activity
restricted in Paragraph 13 above should be adjudged unreasonable in any
proceeding, then the period of time shall be reduced by such number of months or
the area shall be reduced by the elimination of such portion thereof or the
scope of restricted activity shall be modified, or any or all of the foregoing
so that such restrictions may be enforced in such area and for such time as is
adjudged to be reasonable.

 

11

 

 

15.          Indemnification/Legal Fees. 

 

(a)          Indemnification. In the event Executive is made party or threatened
to be made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of Executive’s
employment with or serving as an officer or trustee of the Company, whether or
not the basis of such Proceeding is alleged action in an official capacity, the
Company shall indemnify, hold harmless and defend Executive to the fullest
extent authorized by Maryland law, as the same exists and may hereafter be
amended, against any and all claims, demands, suits, judgments, assessments and
settlements including all expenses incurred or suffered by Executive in
connection therewith (including, without limitation, all legal fees incurred
using counsel reasonably acceptable to Executive) and such indemnification shall
continue as to Executive even after Executive is no longer employed by the
Company and shall inure to the benefit of his heirs, executors, and
administrators. Expenses incurred by Executive in connection with any Proceeding
shall be paid by the Company in advance upon request of Executive that the
Company pay such expenses; but only in the event that Executive shall have
delivered in writing to the Company an undertaking to reimburse the Company for
expenses with respect to which Executive is not entitled to indemnification. The
provisions of this Paragraph shall remain in effect after this Agreement is
terminated irrespective of the reasons for termination. The indemnification
provisions of this Paragraph shall not supersede or reduce any indemnification
provided to Executive under any separate agreement, or the by-laws of the Trust
since it is intended that this Agreement shall expand and extend Executive’s
rights to receive indemnity.

 

(b)          Legal Fees. If any contest or dispute shall arise between the
Company and Executive regarding or as a result of any provision of this
Agreement, the Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive is successful in respect of substantially all of Executive’s
claims pursued or defended in connection with such contest or dispute. Such
reimbursement shall be made as soon as practicable following the resolution of
such contest or dispute (whether or not appealed).

 

16.          Successors and Assigns. 

 

(a)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain any such agreement prior to the effectiveness
of any such succession shall be a breach of this Agreement and shall entitle
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if Executive terminated his
employment hereunder within twelve (12) months of a Change in Control as set
forth in Paragraph 9, except that for purposes of implementing the foregoing,
the date on which any such succession becomes effective shall be deemed the date
of termination. In the event of such a breach of this Agreement, the Notice of
Termination shall specify such date as the date of termination. As used in this
Agreement, “Company” shall mean the Trust and the Partnership as hereinbefore
defined and any successor to all or substantially all of their business and/or
their assets as aforesaid which executes and delivers the agreement provided for
in this Paragraph 16 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. Any cash payments owed to
Executive pursuant to this Paragraph 16 shall be paid to Executive in a single
sum without discount for early payment immediately prior to the consummation of
the transaction with such successor. Nothing in this Paragraph 16(a) shall be
construed to interfere with the Company’s right to implement or pursue such
succession.

 

12

 

 

(b)          This Agreement and all rights of Executive hereunder may be
transferred only by will or the laws of descent and distribution. Upon
Executive’s death, this Agreement and all rights of Executive hereunder shall
inure to the benefit of and be enforceable by Executive’s beneficiary or
beneficiaries, personal or legal representatives, or estate, to the extent any
such person succeeds to Executive’s interests under this Agreement. Executive
shall be entitled to select and change a beneficiary or beneficiaries to receive
any benefit or compensation payable hereunder following Executive’s death by
giving the Company written notice thereof. If Executive should die following the
date of termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, including, without limitation,
under any applicable plan, or otherwise to his legal representatives or estate.

 

17.          Timing of and No Duplication of Payments. All payments payable to
Executive pursuant to this Agreement shall be paid as soon as practicable after
such amounts have become fully vested and determinable. In addition, Executive
shall not be entitled to receive duplicate payments under any of the provisions
of this Agreement.

 

18.          Modification or Waiver. No amendment, modification, waiver,
termination or cancellation of this Agreement shall be binding or effective for
any purpose unless it is made in a writing signed by the party against whom
enforcement of such amendment, modification, waiver, termination or cancellation
is sought. No course of dealing between or among the parties to this Agreement
shall be deemed to affect or to modify, amend or discharge any provision or term
of this Agreement. No delay on the part of the Company or Executive in the
exercise of any of their respective rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by the Company or Executive of any
such right or remedy shall preclude other or further exercise thereof. A waiver
of right or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right or remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

19.          Notices. All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand or delivered by a recognized delivery service or mailed,
postage prepaid, by express, certified or registered mail, return receipt
requested, and addressed to the Company at the address set forth above or
Executive at his address as set forth in the Company’s records (or to such other
address as shall have been previously provided in accordance with this
Paragraph 19).

 

13

 

 

20.         Governing Law. This agreement will be governed by and construed in
accordance with the laws of the State of New York except as to Paragraph 15(a),
without regard to principles of conflicts of laws thereunder.

 

21.         Severability. Whenever possible, each provision and term of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then, subject to the
provisions of sub-paragraph 13(b) above, such provision or term shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement.

 

22.         Legal Representation. Each of the Trust, Partnership and Executive
have been represented by counsel with respect to this Agreement.

 

23.         Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and both of which taken
together shall constitute one and the same agreement.

 

24.         Headings. The headings of the Paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
hereof and shall not affect the construction or interpretation of this
Agreement.

 

25.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.

 

26.         Survival of Agreements. The covenants made in Paragraphs 5 through
15 and 21 each shall survive the termination of this Agreement.

 

27.         Prior Agreements. Executive represents to the Company that (a) there
are no restrictions, agreements or understandings whatsoever to which Executive
is a party which would prevent or make unlawful his execution of this Agreement,
and (b) his execution of this Agreement shall not constitute a breach of any
contract, agreement or understanding, oral or written, to which he is a party or
by which he is bound.

 

14

 

 

28.          Section 409A.

 

(a)          Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation otherwise subject to the twenty percent (20%) additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six (6) months and one day after Executive’s separation from
service, or (B) Executive’s death. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the six
(6)-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)          All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon
Executive’s termination of employment, then such payments or benefits shall be
payable only upon Executive’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

 

(d)          The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

(e)          The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

15

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  ACADIA REALTY TRUST         By: /s/ Robert Masters     Name:  Robert Masters  
  Title:    Senior Vice President         ACADIA REALTY LIMITED PARTNERSHIP    
    By: ACADIA REALTY TRUST,     its General Partner         By: /s/ Robert
Masters     Name:  Robert Masters     Title:  Senior Vice President          
/s/ Kenneth Bernstein     Kenneth Bernstein

 

 

 

 

SCHEDULE A

 

Board Positions:

 

BRT Realty Trust

 

Golub Capital BDC

 

Properties in which Executive has an interest as of the date of this Agreement:

 

None

 

 

 



